Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 20 objected to because of the following informalities: 
Claim 20 ends in two periods. Appropriate correction is required.
Allowable Subject Matter
Claims 8-20 allowed.
The following is an examiner’s statement of reasons for allowance: 
The limitations of claim 8 including “performing an anneal on the semiconductor layer using a laser beam projected through a plurality of projections, each of the plurality of projections projecting the laser beam in an incident angle different from incident angles projected by others of the plurality of projections; and performing a melting laser anneal on the semiconductor layer by projecting a laser beam on an exposed top surface of the semiconductor layer” was not considered to be obvious.
The limitations of claim 15 including “a first point overlapping a center point between sidewalls of the first semiconductor strip, wherein at the first point, the source/drain region has a first germanium atomic percentage; and a second point overlapping a topmost point of the air gap, wherein at the second point, the source/drain region has a second germanium atomic percentage that is higher than the first germanium atomic percentage” was not considered to be obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 2-6,  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Roh et al. (US 20180076326 A1) hereafter referred to as Roh in view of Kawaguchi et al. (US 20110008973 A1) hereafter referred to as Kawaguchi. Hawryluk et al. (US 20160181120 A1) hereafter referred to as Hawryluk is provided as evidence.
In regard to claim 1 Roh teaches a method [see Fig. 4] comprising:
forming a semiconductor fin [see paragraph 0019 “Silicon fin 110 is etched from a bulk silicon substrate 105 ” ] on a substrate;
forming a recess [“recess 115 is etched as shown in FIG. 1B”] in a portion of the semiconductor fin on a side of a gate stack [see paragraph 0019 “A gate electrode 120 (e.g., polysilicon, metal carbide, metal nitride, metal silicide, or other suitable materials as known in the FinFET arts) and spacers (e.g., silicon nitride, silicon oxide, or other suitable dielectric material) 130 and 125 are formed on fin 110”] ;
epitaxially growing a first semiconductor layer [see Fig. 2 see paragraph 0020 “first epitaxial undoped silicon buffer layer 200 as shown in FIG. 2 using a selective epitaxial growth process” ] in the recess;
epitaxially growing a second semiconductor layer [“un-doped epitaxial SiGe layer 205 then is SEG deposited” ] over the first semiconductor layer, wherein the second semiconductor layer comprises a higher [see SiGe versus Silicon] germanium atomic percentage than the first semiconductor layer; and
but does not state performing a melting laser anneal on the second semiconductor layer, wherein the performing the melting laser anneal comprises projecting a laser beam on an exposed top surface of the second semiconductor layer, and wherein the laser beam is polarized such that a corresponding electrical field is parallel or perpendicular to the incident plane of the laser beam.
However see Roh teaches annealing in paragraphs 0021, 0024 “ Ion implantation causes considerable damage to the crystal lattice within fin 110 and can even cause it to assume an amorphous crystal orientation. The source/drain regions are thus annealed after ion implantation so that the crystal lattice may recrystallize through, for example, solid-phase or liquid-phase regrowth” “source/drain regions are thus annealed”.
See Kawaguchi teaches see paragraph 0004, 0081, 0064 “it is possible to melt and crystallize a semiconductor film without heating the glass substrate if using laser” “the irradiation of an S-polarized laser beam that is most preferable, the alternate irradiation of P- and S-polarized laser beams, the random polarization, and the irradiation of a P-polarized laser beam are preferable in this order. Further, from the standpoint of the influence of the polarization direction, it is preferable that a solid-state laser apparatus for generating a linearly polarized laser beam be used as the laser source 12. Meanwhile, as for second to fourth embodiments to be described below, it is also preferable that the polarization direction of the laser beam 1 correspond to S polarization” “a-Si film or a compound semiconductor film (amorphous silicon-germanium film or the like) having amorphous structure is exemplified as the amorphous semiconductor film”.
Hawryluk is provided as evidence that melting depends on melt temperature, which fact is known to a person of ordinary skill in the art, see paragraph 0050 “In the example semiconductor structure 14 of FIG. 2B, the SiGe or SiGeC film layer 28 can be a doped layer that needs to be annealed to activate the dopants therein. Because the SiGe or SiGeC film layer 28 resides beneath Si layer 30, which has a higher melt temperature, the annealing process for the semiconductor structure 14 of FIG. 2 B is a subsurface melt process”.
Thus it would be obvious to modify Roh to include performing a melting laser anneal on the second semiconductor layer, wherein the performing the melting laser anneal comprises projecting a laser beam on an exposed top surface of the second semiconductor layer, and wherein the laser beam is polarized such that a corresponding electrical field is parallel or perpendicular to the incident plane of the laser beam.
Thus it would be obvious to combine the references to arrive at the claimed invention.
The motivation is to obtain good recrystallization for best device performance.
In regard to claim 7 Roh teaches wherein after performing the melting laser anneal, a top surface of the second semiconductor layer is recessed [see Roh Fig. 4] and continuously curved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITARAMARAO S YECHURI whose telephone number is (571)272-8764. The examiner can normally be reached M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven H Loke can be reached on (571)272-1657. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SITARAMARAO S YECHURI/               Primary Examiner, Art Unit 2818